DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-11, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubach (US 20120242692 A1).
As recited in independent claim 1, Laubach shows a computer-implemented method performed by a computing device, the method comprising: 
detecting a press of a first key 505 simultaneously with a first press of a second key 620; and 

As recited in independent claim 1, Laubach is silent regarding whether said first key is a global shortcut key and whether said second key is a modifier key.
Regarding independent claim 1, Laubach teaches that it is desirable to “permit the user to set which keys invoke the above-described functionality of the first, second, and third keyboard keys. … any keyboard keys can be used” [0055].
Moreover, the Examiner finds that assigning the prior art functions to a global shortcut key and a modifier key was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited keys in the course of routine user configuration. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited keys because “any keyboard keys can be used” by the user setting the keys to the prior art functions as taught by Laubach (“any keyboard keys can be used” [0055]). 
As recited in claim 2, Laubach shows detecting a second press of the second key 620 simultaneously with the press of the first key 505; and responsive to detecting the second press of the second key 620 simultaneously with the press of the first key 505, initiating the operation (“switch to” [0055]) in a second display region (“a window to the right” [0055]) provided by the computing device (see computing device shown in Fig. 6).

As recited in claim 3, Laubach is silent regarding whether the second display region comprises the default display region.
Official notice is taken of the fact that wrapping was known in the art prior to the effective filing date. 
Official notice is taken of the fact that two windows were known in the art prior to the effective filing date. 
The Examiner finds that wrapping focus when two windows are used was predictable prior to the effective filing date. This was an art-recognized equivalent to “Audible notifications may also be used to notify the user when a leftmost window or a rightmost window has been reached. For example in FIG. 7, the leftmost window 710 is initially selected at 705 and the linear switcher is used to switch three windows to the right and select window 720. However, once window 720 is selected at 730 and the user attempts to switch to the right again, the linear switcher provides an audible notification to the user to indicate that a rightmost limit has been reached and no further selections may be made in that direction” [0057].
It would have been obvious to use two windows (rather than four as shown in Fig. 6) and to wrap focus back to the first window (which is construed as the default display region) after focus reaches the rightmost window (out of two) and the user gives a further command to shift focus to the right prior to the effective filing date. The rationale is as follows: A person having ordinary skill in the art would have had reason to substitute known equivalents as is known in the art, and to prevent the user from hearing an error tone by empowering the user to make further 
As recited in claim 5, Laubach shows that initiating an operation in (shifting focus to) the non-default display region (the window to the right of the window initially in focus) comprises displaying a user interface (UI) element in the non-default display region (see user interface elements in each window of Fig. 6, including said non-default display region, which is the window to the right of the window initially in focus).
As recited in claim 6, Laubach shows displaying a user interface (UI) element in a default display region (see user interface elements in each window of Fig. 6, including said default display region, which is the window initially in focus) provided by the computing device (see computing device shown in Fig. 6).
As recited in claim 6, Laubach is silent regarding whether initiating the operation in the second display region comprises displaying said user interface element in said default display region.
See teachings, findings, and rationale above for claim 3.
Regarding claim 9: The medium of independent claim 9 is not patentably distinct from the method of independent claim 1 and is obvious on the same grounds for the same reasons.
Regarding claim 10: The medium of claim 10 is not patentably distinct from the method of claim 2 and is obvious on the same grounds for the same reasons.
Regarding claim 11: The medium of claim 11 is not patentably distinct from the method of claim 3 and is obvious on the same grounds for the same reasons.
Regarding claim 13: See teachings above for claims 5 and 6.

Regarding claim 16: The device of claim 16 is not patentably distinct from the method of claim 2 and is obvious on the same grounds for the same reasons.
Regarding claim 17: The device of claim 17 is not patentably distinct from the method of claim 3 and is anticipated by the same grounds for the same reasons.
Regarding claim 19: See teachings above for claims 5 and 6.
Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubach (US 20120242692 A1) as applied above, and further in view of ModernBob (April 2010, https://social.technet.microsoft.com/Forums/windowsserver/en-US/4ad06e11-2ac1-4480-ace8-833a0b1cbe98/windows-7-sleep-timeout-not-working-as-expected?forum=w7itprogeneral).
Laubach shows a method as described above.
As recited in claim 4, Laubach is silent regarding whether the second press and release of the second key is detected within a predetermined period of time following the detection of the first press and release of the second key.
As recited in claim 4, ModernBob teaches a predetermined period of time (“I have set the sleep timeout in my power options to 1 hour”) following the detection of a previous input (insofar as the sleep timer starts over each time input is received).
Moreover, the Examiner finds that predetermined times were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a sleep timer in the device and method of Laubach as taught by ModernBob. The rationale is as follows: one of ordinary skill in the art would have had reason to save energy by 
Regarding claim 12: See teachings, findings, and rationale above for claim 4.
Regarding claim 18: See teachings, findings, and rationale above for claim 4.
Allowable Subject Matter
Claims 7-8, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., showing a taskbar) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 13, penultimate paragraph, Applicant alleges that “Laubach does not teach or suggest the recitations of this claim for “detecting a press of a global shortcut key simultaneously with a first press of a modifier key” or “responsive to detecting the press of the global shortcut key simultaneously with the first press of the modifier key, initiating an operation in a non-default display region provided by the computing device.”” The Examiner has considered these 
Other independent claims are argued for similar reasons, which are similarly non-persuasive.
On page 14, 1st paragraph, Applicant alleges that “All of the windows displayed by the mechanism of Laubach are display in the same location.” The Examiner has considered this argument thoroughly and notes that the features upon which applicant relies (i.e., different locations) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regardless, it is noted by the Examiner that the four windows shown in Figure 6 are not identically located; rather, each of the four windows has its lower right corner in a different location. Other corners of the four windows have different locations from each other, too.
Similar arguments with respect to other dependent claims are similarly non-persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        01/20/2022